United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3155
                                  ___________

Wanda J. Strickland,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *    [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: August 5, 2005
                                Filed: August 9, 2005
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Wanda Strickland, who alleged she had been disabled since March 1999 from
asthma, emphysema, and back pain related to her lungs, appeals the district court’s1
order upholding the Social Security Commissioner’s decision to deny disability
insurance benefits and supplemental security income. For reversal, Strickland argues



      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
the administrative law judge (ALJ) did not properly consider the effect of her obesity
on her residual functional capacity (RFC). For the reasons that follow, we affirm.

       Following a December 2002 hearing, the ALJ found that Strickland, who was
born in January 1965, suffered from chronic obstructive asthma, gastroesophageal
reflux disease, morbid obesity, allergic rhinitis, situational depression, and
obstructive sleep apnea, but her impairments alone or combined were not of listing-
level severity; that it was reasonable to assume Strickland’s obesity caused some
limitation of motion in bending, stooping, and lifting; that these limitations would be
considered in evaluating her RFC; that she failed to follow her doctors’ repeated
admonitions to quit smoking; that her subjective allegations were not entirely
credible; and that her RFC did not prevent her from performing either her past
relevant work as a cashier, or a wide range of light jobs, as confirmed by the
vocational expert’s testimony.

       We conclude the ALJ’s decision is supported by substantial evidence. See
Lewis v. Barnhart, 353 F.3d 642, 644-45 (8th Cir. 2003) (standard of review). In
particular, when Strickland applied for benefits and when she testified at the hearing,
she focused on her asthma, emphysema, and continuous coughing as the conditions
that prevented her from working. Nevertheless, she continued to smoke a pack or two
of cigarettes daily, despite being advised by her doctors to quit, and the ALJ properly
considered this in discounting her subjective allegations. See Wheeler v. Apfel, 224
F.3d 891, 895 (8th Cir. 2000); Kisling v. Chater, 105 F.3d 1255, 1257 (8th Cir. 1997).
In addition, none of Strickland’s physicians imposed any work-related limitations
related to her obesity. See Forte v. Barnhart, 377 F.3d 892, 896 (8th Cir. 2004);
Stormo v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (in determining RFC, ALJ
must consider medical records, observations of treating physicians and others, and
claimant’s description of her limitations). Accordingly, we affirm the judgment of
the district court.
                         ______________________________

                                         -2-